UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN BAUTISTA ALOMIA-TORRES, a/k/a Juan Baustista-Alomia,
a/k/a Luis Antonio Torres, a/k/a Edward Martinez, a/k/a Luis
Alfredo Martinez, a/k/a John the Jamaican, a/k/a John,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:97-cr-00040-FDW-2; 3:13-cv-00422-FDW)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Bautista Alomia-Torres, Appellant Pro se.     Michael E.
Savage, Jennifer A. Youngs, Assistant United States Attorneys,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan   Bautista        Alomia-Torres          seeks       to    appeal     the

district court’s order treating his Fed. R. Civ. P. 60(b) motion

as a successive 28 U.S.C. § 2255 (2012) motion, and dismissing

it on that basis.            He also seeks to appeal the order denying his

motion    for    reconsideration.            The        orders    are   not     appealable

unless    a    circuit       justice    or   judge       issues     a   certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by      demonstrating        that

reasonable      jurists        would    find       that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural        grounds,        the     prisoner        must

demonstrate      both    that     the    dispositive            procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Alomia-Torres         has     not       made     the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                             2
            Additionally,        we    construe   Alomia-Torres’           notice    of

appeal and informal brief as an application to file a second or

successive § 2255 motion.             United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28   U.S.C.      § 2255(h)      (2012).       Alomia-Torres’        claims    do    not

satisfy    either      of    these      criteria.           Therefore,       we    deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in    the   materials

before    this    court   and    argument     would   not    aid    the    decisional

process.

                                                                             DISMISSED




                                          3